Citation Nr: 1451693	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-14 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for idiopathic peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for idiopathic peripheral neuropathy of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from January 1997 to January 2010.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

In August 2012, the Veteran and a witness (K.F.) testified before a Decision Review Officer in St. Louis, Missouri.  A transcript of that hearing is of record.

The issue of entitlement to service connection for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was diagnosed with idiopathic peripheral neuropathy in service and during the pendency of his claim.

2.  The competent credible evidence of record supports a finding that the Veteran has sensory peripheral neuropathy of the bilateral upper and lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for bilateral lower extremity peripheral neuropathy have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting in full the benefit sought on appeal for those issues decided here.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including peripheral neuropathy, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Analysis

Entitlement to service connection for idiopathic peripheral neuropathy of bilateral upper and lower extremities

The Veteran separated from service in January 2010.  Evidence prior to separation and post separation reflect that he had complaints of bilateral upper and lower extremity numbness and tingling.

An August 2007 record from Dr. J. Whiteside reflects that the Veteran reported stocking glove numbness in all four limbs.  Nerve conduction studies reflected normal nerve conduction in all nerves tested (peroneal, tibial, median, ulnar, and sural)

A May 2008 record reflects that the Veteran reported that over the past year, from the knees to the feet and elbow to fingers, he goes numb.  The Veteran reported that symptoms last 30 to 45 minutes.  Upon neurological examination, the Veteran had normal motor power and muscle tone in all four extremities.  He had decreased pinprick to the distal third of the foot.  A May 2008 nerve conduction study was normal.  It was noted that "there is no electrodiagnostic evidence for focal nerve entrapment of the left lower extremity or the right tibial motor nerve."

A June 2008 report from Dr. L. Reina reflects an assessment of "sensory polyneuropathy likely small fiber that affect the pain fibers."

An August 2008 record reflects an abnormal nerve conduction study.  It was noted that the Veteran had left C6 radiculopathy.  

A September 2008 report from Dr. L. Reina (Neurohealth) reflects that the Veteran's sensation to pinprick was decreased in a stocking distribution in the midcalves.  An October 2008 neurological examination from Dr. L. Reina reflects a finding of polyneuropathy.  

A September 2008 office consultation report from Dr. M. Duncan (neurosurgeon) reflects that he had reviewed an EMG and nerve conduction study of the Veteran's lower extremities which is a normal electrodiagnostic exam based on interpretation by Dr. T. Small.  Dr. Duncan's impression was "history of neuropathy".  Dr. Duncan stated that there is "no nerve impingement in the neck that would account for [the Veteran's] complaints.  

A November 2008 STR reflects that the Veteran had intact sensation to light touch and pinprick, but complained of decreased sensation of the entire upper and lower extremities in a stocking fashion.  He had good muscle strength and no dysfunction upon motor examination.  

A March 2009 STR reflects that sensation to light touch and pinprick was intact; however, the Veteran complained of decreased sensation of the entire upper and lower extremities in stocking fashion.  The Veteran was assessed with idiopathic peripheral neuropathy.  

A June 2009 QTC examination report reflects that neurological examination of the upper extremities reflects that motor function was within normal limits.  Sensory function was abnormal with findings of sensory deficit on both arms.  Neurological examination of the lower extremities reflects that motor function was within normal limits.  Sensory function was abnormal with findings of sensory deficit on both legs.  The Veteran was diagnosed with idiopathic peripheral neuropathy of the upper and lower extremities.  The objective factors were sensory deficient of the extremities. The etiology of the peripheral nerve disease was unknown.  

The Veteran's August 2009 report of medical history reflects that he reported that he had polyneuropathy.  

The Veteran underwent a Medical Evaluation Board in October 2009.  The MEB examination report reflects that the Veteran had decreased sensation to light touch and pinprick in a glove/stocking distribution from the elbow distally in the upper extremities and from the knees distally and the lower extremities bilaterally.  The diagnosis was idiopathic polyneuropathy incurred in the line of duty. 

A DD Form 199 (Physical Evaluation Board (PEB) Proceeding reflects a finding that the Veteran has idiopathic polyneuropathy marked by decreased sensation, rated as moderate, with an onset in 2007.

An April 2010 VA examination report reflects that nerve conduction studies of both upper and lower extremities are within normal limits.  Upon sensory examination, the Veteran had "slightly decreased pin prick in his lower extremities and hands vibration and temperature is intact.  Deep tendon reflexes are 2+ in both upper and lower extremities and are symmetrical bilaterally."

The April 2010 VA examiner reported, in pertinent part, as follows:

[The Veteran] has been complaining of numbness and tingling of his upper extremities.  He states that his symptoms have been gradually getting worse.  He was diagnosed to have peripheral neuropathy.  There was no clinical or electrophysiological evidence of peripheral neuropathy.  Nerve conduction studies of both upper and lower extremities are within normal limits.  His reflects are symmetrical however, he has subjectively decreased sensation in the lower extremities.  There are no objective findings to suggest peripheral neuropathy.  I have spent a considerable amount of time reviewing his C file, including his service records.  He was evaluated by neurology as well as neurosurgery.  He had nerve conduction studies performed August 2007 for upper and lower extremities, which were within normal limits.  He also had nerve conduction studies performed in May 2008, which were also reported to be normal.  Nerve conduction studies on August 2008 reported C6 radiculopathy without any further evidence of neuropathy.  His neurologist did mention that he has idiopathic neuropathy and his work up was negative.  The etiology of his numbness and tingling cannot be determined without mere speculation, however, there was no clinical or electrophysiological evidence of peripheral neuropathy on today's examination.

A February 2011 VA neurology consult record reflects that the Veteran had normal strength and tone in upper and lower extremities.  On sensory examination, he had subjectively decreased pinprick in his lower extremities and hands.  No other sensory deficit was noted.  Deep tendon reflexes were 2+ in all four extremities.  The impression was numbness and tingling of the extremities.  It was noted that the symptoms are intermittent.  It was noted that he had EMG nerve conduction studies performed in the past on at least three occasions, which were within normal limits.  It was noted that he was diagnosed to have small fiber neuropathy, although his symptoms are somewhat atypical.  It was further noted that his head injuries should not contribute to his type of symptoms, and his low back pain should not cause problems with his upper and lower extremities.  

An October 2011 VA neurology consult report reflects that on motor examination, "there is no muscular atrophy and his tone is normal in upper and lower extremities and is symmetrical bilaterally. On sensory examination, he has subjectively decreased sensation in lower extremities.  Deep tendon reflexes are 2+ in upper extremities as well as lower extremities and are symmetrical bilaterally.  He was able to tandem walk.  He could also walk on his tiptoes as well as heels.  [The Veteran] comes [sic] has numbness and tingling of his extremities."

Based on the forgoing, the Board finds that service connection for at least wholly sensory peripheral neuropathy is warranted.  The Veteran was diagnosed with sensory peripheral neuropathy, which manifested to a compensable degree within one year of separation from service.  Peripheral neuropathy is an organic disease of the nervous system.  38 C.F.R. § 3.307, 3.309. 


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted. 


REMAND

The Veteran has alleged several incidents that may have caused an alleged TBI.  Initially, in September 2010, the Veteran stated that he has had a TBI since an incident in June 2007 when his head hit a container.  He contends that his migraine headaches started at that time and that they are proof of a TBI.  During the pendency of the claim, the Veteran has proposed several different circumstances for an alleged TBI: hitting his head on a container, hitting his head on a toilet seat, being near mortar explosions, and being rear ended in a vehicle.  While the Veteran's report of the onset date of alleged symptoms has not been consistent, there is evidence in the claims file which reflects that he did have head injuries in service.  

With regard to the container incident, the Veteran testified at the 2012 RO hearing that the incident occurred in January or February 2000; however, the clinical records contemporaneous to service reflect that it actually occurred in March 2007.  March 2007 STRs reflect that the Veteran reported that on March 11, 2007, while downloading containers, he rammed his head into a container, causing neck pain radiating to his right shoulder and now extending to the scapula.  (See March 20 and March 22, 2007 STRs.)  STRs in February 2007, prior to the March 2007 container incident, reflect complaints of vasovagal syncope, chronic tension type headaches, and anxiety, among other complaints.

The Veteran's Medical Evaluation Board (MEB) reflects that the Veteran reported that in March 2007, he was pushing a container on a pallet when he hit his head on the container.  The Veteran reported suffering lower neck and upper back pain, and numbness in the extremities following the incident.  The DA Form 3947 (MEB Proceedings) dated in October 2009 reflects that the Veteran had the following diagnoses: idiopathic polyneuropathy, lumbago, bilateral knee pain, obstructive sleep apnea, anxiety disorder, and headache syndrome.  The reports are negative for symptoms of, or a diagnoses of, a TBI.  

With regard to a blast injury, the Veteran stated in his September 2010 VA Form 21-0781 that while on his way to a bus stop while deployed, a mortar exploded about 10 feet from him.  His January 2012 VA examination report for PTSD reflects that he reported eating at the mess hall (chow hall #4) when he came under mortar attack in October 2003.  The report also reflects that the Veteran served in Iraq from April 2003 to April 2004.  The Veteran testified at an August 2012 RO hearing that he was in close proximity, approximately 8 to 10 feet, from an enemy mortar in service while in Iraq in approximately October 2004.  He contends that did not lose consciousness, did not notice memory loss, and did not notice residuals such as dizziness or headaches.  (See RO hearing transcript pages 15 and 16.)  A June 2009 report from Dr. W. Davies reflects that the Veteran reported that he served in Operation Iraqi Freedom from March 2003 through February 2004.  He reported that he was 400 meters away from a vehicle that blew up in January 2004.  He reported that his compound was hit by mortars and rockets frequently.  He reported that a mortar exploded approximately 20 feet from him in October 2003.

With regard to the toilet seat incident, the Veteran testified at the August 2012 RO hearing, that when stationed at El Paso, Texas, he went to the bathroom and passed out and hit his head on the toilet.  He stated that he broke the toilet seat.  He also reported that this occurred in approximately October 2005 and that he was seen in the emergency room; however, the Board finds that it occurred in March 2005.  The Veteran reported that the emergency room personnel noted that he did have a concussion.  He testified that he believed that the toilet seat incident was the only time with which he was diagnosed with a concussion.  The Veteran testified that his migraine headaches started coming after he had hit his head on the toilet.  A June 2005 STRs reflects that on March 15, 2005 the Veteran had a CT head/brain without contrast.  The reason for the CT scan was that the Veteran said that he "woke up Tuesday morning to go void and he passed out and broke his toilet."  An MRI impression was "negative head CT without contrast.  No change from [September 16, 2004].

With regard to the vehicle rear end incident, a December 2011 VA clinical record reflects that the Veteran reported that he was concerned about having a TBI and not "really recognizing the problems that I had then (at the time of a negative TBI screening in February 2010) and now continue to have."  The Veteran reported having been rear ended by an 80 ton vehicle and feeling confused for a brief time.  The examiner stated that he reviewed with the Veteran the "similarity of symptoms of mild TBI and PTSD, with symptoms of mild TBI resolving with time, but PTSD symptoms may continue."

A December 2011 VA clinical record reflects that the "Veteran is wondering strongly about possibility of unrecognized/undiagnosed TBI from his blast exposures and later from a severe blow to the head that he experienced while unloading a C5 Cargo Plane, curious about the possibility of a Polytrauma evaluation."

The Veteran's wife testified at the RO hearing that the Veteran is not thinking quite as clear as he used to think.  The Veteran testified that his cognitive process is a lot slower than it used to be.  

In addition to the Veteran's alleged head injuries noted above, an August 18, 1998 STR reflects that the Veteran had a complaint of a head injury 12 hours earlier.  He stated that he was walking to his room, when he blacked out and banged his head.  He did not recall the incident at all, but woke up in his room.  He was under the influence at the time of the incident.  An August 25, 1998 STR reflects that the Veteran was seen for a follow-up appointment.  He reported that he was feeling better but still had pain in his head and neck.  The injury to the head was noted to be in the back of the head.

A September/October 2004 STR reflects that the Veteran complained of vertigo since February 2004, without any history trauma.  

As noted above, the Veteran contends that his headaches are evidence of an alleged TBI.  A January 2004 Post Deployment record reflects that the Veteran denied having headaches at that time, or during his deployment.  A September 2, 2005 record reflects that the Veteran reported a headache and denied any trauma.  A September 6, 2005 STR reflects that the Veteran was seen for a headache which was not deployment related.  A September 26, 2005 STR reflects that the Veteran reported headaches since February 2004 since his return from Iraq.  The assessment was a normal neurological examination.  The diagnosis was tension headache with rebound headache.  

Mary Immaculate Hospital records from September 2005 reflect that the Veteran was treated for migraine headaches with no specific cause.  An October 2005 STR reflects that he Veteran had a "recent onset severe headaches with anisocoria.  An MRI of the brain impression was early ischemic/degenerative change as suggested supratentorially.  No evidence of a recent infarct of a major vessel, mass lesion or hemorrhage.  The impression was chronic PTSD.  An October 21, 2005 STR reflects headaches thought by neurology to be stress related.  November 2005 STRs reflect chronic tension headaches.

A Social Security Administration (SSA) record reflects that the Veteran was found disabled as of October 19, 2009.  It further notes that the Veteran has a history of a "possible TBI" associated with military combat in Iraq.  As the clinical records in evidence are negative for findings of a possible TBI due to service in Iraq, the Board finds that a remand to obtain all SSA records is warranted.  (The claims file only includes the SSA award letter and notice of decision dated in 2013.) 

Thereafter, the Veteran should be afforded a VA examination to determine if it is as likely as not, given the record as a whole, that the Veteran has a TBI causally related to, or aggravated by, service.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers/employers (VA and private) from whom he has received treatment and/or examination for a TBI, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, to include 2005 emergency room visit records after hitting his head on a toilet seat.  

Thereafter, attempt to obtain all identified pertinent medical records, to include VA records from May 2013 to present.  

2.  Contact the Social Security Administrating (SSA) and attempt to obtain all pertinent records it used in making a decision, to include medical records.  Associate all received records with the claims file.

3.  Thereafter, schedule the Veteran for a TBI examination.  The clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a TBI causally related to active service.

The clinician should consider the entire claims file to include a.) the Veteran's STRs, to include August 1998, March 2007 STRs, and the January 2004 post deployment form; b.) the Medical Evaluation Board records; c.) the March 2005 CT/MRI scan after falling and hitting a toilet  which was negative and noted no change from September 16, 2004; d.) the September 2005 Mary Immaculate Hospital records; e.) September and October 2005 STRs which reflect recent onset of headaches and MRI findings, and impression of PTSD and stress related headaches; f.) November 2005 notations of chronic tension headaches, and g.) the Veteran's contentions that he was rear-ended by another vehicle, was exposed to mortar blasts, hit his head on a toilet seat (March 2005), hit his head on a container (March 2007), and hit his head when he passed out (August 1998). 

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should discuss a.) the similarity of symptoms of TBI and PTSD, if pertinent; b.) the length of time in which it is likely that residuals of a TBI will manifest and remain after a TBI; c.) the Veteran's specific symptoms in service, if any, indicative of a TBI; d.) the onset date of the Veteran's TBI, if any; and e.) the Veteran's current symptoms (residuals) of a TBI.

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for TBI.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


